Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-000875U, filed on 03/12/2020.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/26/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
4.	Claims 1-10 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record Yamazaki et al. (US 2008/0317575) teaches the limitation of An electronic component handling apparatus that handles a device under test (DUT) [Figures 1-19, an electronic component handler is shown that handles a DUT], the electronic component handling apparatus comprising: a set plate that holds a DUT container comprising a plurality of pockets each of which is configured to accommodate the DUT [Figures 1-19, a set plate 10 holds a DUT/IC comprising pockets 32 is shown]; a sensor that acquires three-dimensional shape data of the DUT container [Figures 1-19, a sensor  CCD camera 37 and 38 are shown to capture DUT container image].

7.	Claims 2-10 are also allowed as they further limit claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sawa et al. (US 2012/0043983) teaches inspection device of IC and control program of inspection device of IC. See Figures 1-4.
	Ichikawa (US 2008/0059095) teaches an electronic device handler. See Figures 1-7, a test head, a socket, a conveyor/moving mechanism, actuator, image sensor are shown.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868